Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 1 of 14 Page ID #:693




  1 JONATHAN C. McCAVERTY (State Bar No. 210922)
    Principal Deputy County Counsel
  2 jmccaverty@counsel.lacounty.gov
  3 OFFICE OF THE COUNTY COUNSEL
    General Litigation Division
  4 500 West Temple Street, Suite 468
    Los Angeles, California 90012
  5 Tel.: (213) 974-1828 | Fax: (213) 626-7446
  6 Attorneys for Defendant
  7 LOS ANGELES COUNTY SHERIFF’S
    DEPARTMENT
  8
  9 LOUIS R. MILLER (State Bar No. 54141)
 10 smiller@millerbarondess.com
    MIRA HASHMALL (State Bar No. 216842)
 11 EMILY A. RODRIGUEZ-SANCHIRICO (State Bar No. 311294)
    MILLER BARONDESS, LLP
 12 1999 Avenue of the Stars, Suite 1000
    Los Angeles, California 90067
 13 Tel.: (310) 552-4400 | Fax: (310) 552-8400
 14
    Attorneys for Defendant
 15 COUNTY OF LOS ANGELES
 16 [Additional counsel continued on next page.]
 17
 18                             UNITED STATES DISTRICT COURT
 19              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 20
 21 VANESSA BRYANT, a California                       CASE NO. 2:20-cv-09582-JFW (Ex)
 22 resident,
                                                       JOINT APPLICATION FOR
 23                    Plaintiff,                      LEAVE TO FILE PORTIONS OF
                                                       THE FIRST AMENDED
 24                                                    COMPLAINT UNDER SEAL
                 v.
 25                                                    Pretrial Conference: October 29, 2021
 26 COUNTY OF LOS ANGELES, et al.                      Trial Date:          Nov. 16, 2021
 27                    Defendants.                     Assigned to the Hon. John F. Walter
                                                       and Magistrate Judge Charles F. Eick
 28
      498182.2                                                         Case No. 2:20-cv-09582-JFW-E
                 JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 2 of 14 Page ID #:694




  1 [Additional counsel, continued from previous page.]
  2 LUIS LI (State Bar No. 156081)
  3 luis.li@mto.com
    CRAIG JENNINGS LAVOIE (State Bar No. 293079)
  4 craig.lavoie@mto.com
    JENNIFER L. BRYANT (State Bar No. 293371)
  5 jennifer.bryant@mto.com
    MARI T. SAIGAL (State Bar No. 318556)
  6 mari.saigal@mto.com
  7 MUNGER, TOLLES & OLSON LLP
    350 South Grand Avenue, 50th Floor
  8 Los Angeles, California 90071-3426
    Tel.: (213) 683-9100 | Fax: (213) 687-3702
  9
    Attorneys for Plaintiff
 10 VANESSA BRYANT
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      498182.2
                                                     2                 Case No. 2:20-cv-09582-JFW-E
                 JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 3 of 14 Page ID #:695




  1              Pursuant to Local Civil Rule 79-5 and this Court’s Standing Order, Plaintiff
  2 Vanessa Bryant (“Plaintiff”) and Defendants County of Los Angeles (the “County”)
  3 and Los Angeles County Sheriff’s Department (the “Department” and, together with
  4 the County, “Defendants”) hereby make this Application to File Under Seal:
  5              1)    Portions of Plaintiff’s First Amended Complaint (“FAC”); and
  6              2)    Portions of a redlined version of Plaintiff’s First Amended Complaint
  7 showing changes against Plaintiff’s original complaint.
  8              The parties are filing this Application jointly to conserve judicial resources,
  9 but disagree regarding whether the FAC should be sealed.
 10 I.           JOINT BACKGROUND
 11              Per an order of this Court, Plaintiff’s deadline to join parties and amend her
 12 complaint is March 24, 2021. [Dkt. No. 37.] Consistent with this, and pursuant to
 13 Federal Rule of Civil Procedure 15(a)(2), Defendants have provided written consent
 14 for Plaintiff to file the FAC, which adds certain factual allegations and joins four
 15 individual sheriff’s deputies (the “Deputy Defendants”) and the Los Angeles County
 16 Fire Department (“Fire Department”) as defendants. (Lavoie Decl. ¶ 6.) However,
 17 the parties disagree regarding whether portions of the FAC should be filed under
 18 seal. (Id.)
 19              On February 4, 2021, lead counsel for the parties met and conferred by
 20 videoconference in accordance with Local Rule 79-5.2.2(b) to minimize or obviate
 21 the necessity of an under-seal filing. (Lavoie Decl. ¶ 5.) Meet and confer efforts
 22 continued by email in the weeks thereafter, and Plaintiff agreed to make certain
 23 revisions to the FAC to eliminate Defendants’ request for certain redactions. (Id.
 24 ¶¶ 6–7.) The parties were unable to reach agreement on Defendants’ remaining
 25 proposed redactions, which are the subject of this Application.
 26
 27
 28
      498182.2
                                                     3                 Case No. 2:20-cv-09582-JFW-E
                 JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 4 of 14 Page ID #:696




  1 II.          DEFENDANTS’ POSITION
  2              A.    The Court Should Order Plaintiff To File The Redacted Portions
  3                    Of The FAC Under Seal
  4              Defendants seek to seal portions of the FAC which (i) contain personally
  5 identifiable information (“PII”) pulled from the Internal Affairs Bureau (“IAB”)
  6 report (the “IAB Report”); and (ii) verbatim quotes from the IAB Report.
  7              Compelling reasons exist to grant the Application. L.A. Int’l Corp. v. Prestige
  8 Brands Holdings, Inc., No. CV-18-6809 MWF (MRWx), 2018 WL 6985313, at *1
  9 (C.D. Cal. Nov. 6, 2018). The IAB Report was the subject of a motion to compel.
 10 [Dkt. 34.] The Magistrate Judge ordered Defendants to produce the IAB Report,
 11 subject to the parties’ stipulated protective order. [Dkt. 47.] On January 6, 2021,
 12 Defendants produced the IAB Report. It is subject to a confidential designation.
 13              When Plaintiff sent the proposed FAC on February 8, 2021, it included
 14 verbatim excerpts and PII from the confidential IAB Report, including the names of
 15 individuals who are not parties in this case and deputies named as parties who did
 16 not distribute any photographs outside of LASD. Distribution of crash site
 17 photographs within LASD does not, and could not, violate the law. Plaintiff later
 18 agreed to omit the third party-names from the FAC.
 19              The parties were unable to reach agreement on sealing. Defendants request
 20 limited sealing of PII and verbatim quotes, while Plaintiff opposes any sealing.
 21              B.    There Are Compelling Reasons To Seal Limited Information In
 22                    The FAC
 23                    1.     Personally Identifiable Information: Deputy Defendants
 24              Compelling reasons support the County’s request that the Court seal the
 25 names of the Deputy Defendants. See Strike 3 Holdings, LLC v. Doe, No. SACV-
 26 19-140 TJH (SPx), 2019 WL 6894526, at *2 (C.D. Cal. July 16, 2019) (court
 27 granted “defendant’s request to proceed pseudonymously as John Doe during the
 28 course of this litigation”); Heineke v. Santa Clara Univ., No. 17-CV-05285-LHK,
      498182.2
                                                     4                 Case No. 2:20-cv-09582-JFW-E
                 JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 5 of 14 Page ID #:697




  1 2017 WL 6026248, at *22 (N.D. Cal. Dec. 5, 2017) (granting “Defendants’
  2 administrative motion to allow [Defendant] Doe to proceed under pseudonym and to
  3 seal the filings containing Doe’s true name”).
  4              In Heinke, a professor sued his accuser, and the defendant wanted to proceed
  5 anonymously. Id. at *23. The court granted the request to proceed anonymously for
  6 several reasons. Id. First, the defendant “Doe is not the plaintiff in this case” and
  7 “[s]he is not the one who has chosen to avail herself of the public forum of the
  8 Court.” Id. Second, “there is no prejudice that would result to Plaintiff as a result of
  9 allowing Doe to proceed anonymously” because “[Plaintiff] knows [Doe]’s true
 10 identi[t]y (as evidenced by the repeated use of her name in the moving papers).” Id.
 11 Third, “because the Court ordered the parties to refile all documents containing
 12 Doe’s true name with her name removed, all the ‘filings in the case [will be]
 13 available for public review.’” Id.
 14              The same is true of the Deputy Defendants here. They did not choose to avail
 15 themselves of the Court, there is no prejudice to Plaintiff from letting the Deputy
 16 Defendants proceed anonymously, and the public will still be able to review the
 17 relevant allegations.1
 18              Additionally, it is improper to publicly reveal PII about the Deputy
 19 Defendants. (Jaeger Decl. ¶ 13.) If Plaintiff publishes their names, the addresses
 20 and other PII of these public employees are just a click away on the internet. This
 21 concern is heightened due to the publicly charged nature of this case. (Id. ¶ 14.) As
 22 Plaintiff concedes, compelling reasons to seal exist when information “might have
 23 become a vehicle for improper purposes, such as the use of records to gratify private
 24 spite, promote public scandal, circulate libelous statements, or release trade secrets.”
 25
      1
 26  Plaintiff attempts to distinguish Heinke because Defendants here are not victims of
    sexual harassment. However, the court’s detailed analysis justifying the Heinke
 27 defendant’s request to proceed anonymously did not rely on sexual harassment and,
 28 as detailed above, the court’s logic in Heinke applies equally here.
      498182.2
                                                     5                 Case No. 2:20-cv-09582-JFW-E
                 JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 6 of 14 Page ID #:698




  1 Reyna v. Arris Int’l PLC, 2018 WL 1400513, at *1 (N.D. Cal. Mar. 20, 2018). Here,
  2 the incident in question has already generated significant vitriol and social media
  3 attacks against the individuals involved. Therefore, there are compelling reasons to
  4 grant Defendants’ request for sealing. See Bolla v. Univ. of Hawaii, No. CIV. 09-
  5 00165 SOM, 2010 WL 5388008, at *1 (D. Haw. Dec. 16, 2010) (court determined
  6 there were “compelling reasons” to “seal the names of student-athletes and coaches
  7 who participated in the events underlying the complaints against” plaintiff ), aff’d
  8 sub nom, 469 F. App’x 531 (9th Cir. 2012).2
  9              Most importantly, tabloids have used hackers in similar cases to obtain access
 10 to electronic files stored on personal devices or in the cloud. Not sealing the Deputy
 11 Defendants’ names increases the risk that hackers will seek out and try to gain
 12 access to the individual deputies’ devices to locate any photographs and publish
 13 them to the public. Plaintiff should want sealing for this same reason.
 14              This legitimate hacking concern distinguishes the cases cited by Plaintiff,
 15 which dealt with the proposed sealing of internal affairs reports. Plaintiff’s cases do
 16 not deal with the death of a celebrity (and alleged images of the same). According
 17 to Plaintiff’s FAC, Plaintiff’s alleged harm is her fear that “the photos will surface
 18 and go viral online.” (FAC ¶ 72.) A limited sealing order would minimize the risk
 19 that Plaintiff is ever subjected to that potential harm.
 20              Defendants believe that no photographs exist. No public dissemination has
 21 occurred to date, and Defendants would like to confirm that and keep it that way.
 22 To that end, and so that the parties can assess the risk of public dissemination,
 23
      2
 24     Plaintiff attempts to distinguish Bolla by arguing that, unlike in Bolla, Defendants
      here were not victims. But Plaintiff omits the full quotation from Bolla, which
 25   states that the proposed redactions were appropriate to “spare those individuals from
 26   the public embarrassment of being the alleged victims of Bolla’s actions or the
      subject of possible discipline by UH.” Bolla, 2010 WL 5388008, at *1 (emphasis
 27   added). Here, like in Bolla, “the redactions of the names prevents the use of court
 28   files for improper purposes, such as promoting public scandal.” Id.

      498182.2
                                                     6                 Case No. 2:20-cv-09582-JFW-E
                 JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 7 of 14 Page ID #:699




  1 Defendants have repeatedly asked Plaintiff to agree to terms for an independent
  2 forensic examination that would determine whether any photographs still exist. For
  3 reasons that Defendants find inexplicable, Plaintiff has refused to engage in that
  4 dialogue and has stonewalled Defendants’ requests for four months. (Hashmall
  5 Decl. ¶¶ 9-13.) Defendants believe that Plaintiff should want the forensic
  6 examination as much as they do, if not more. At a minimum, the Deputy
  7 Defendants’ names should be sealed until a forensic examination can be completed.
  8                    2.     Verbatim Quotes from the IAB Report
  9              As described in Captain Jaeger’s declaration, confidentiality allows IAB
 10 investigators to do their jobs. Publicly filing verbatim quotes from interview
 11 transcripts will discourage witness cooperation, and prevent IAB from fully
 12 investigating potential misconduct. (Jaeger Decl. ¶¶ 7-8.)
 13              Sealing should not impact Plaintiff, because the vast majority of these quotes
 14 bear no relevance to her legal claims. For example, even though the Court already
 15 dismissed Sheriff Villanueva, many of the FAC’s allegations are aimed at casting
 16 aspersions on him and his efforts to prevent dissemination of the photographs.
 17              Whether Sheriff Villanueva’s actions (and LASD’s subsequent investigation)
 18 meet Plaintiff’s standards bears no relevance to the adjudication of this case.
 19 Defendants plan to address these irrelevant allegations at a later date. At this
 20 juncture, however, the County simply respectfully requests that the Court seal
 21 passages of the FAC which quote the IAB Report.
 22              In conclusion, sealing at this stage causes absolutely no prejudice to Plaintiff.3
 23 This issue can be revisited later on, if necessary.
 24
      3
 25  Plaintiff’s only alleged prejudice concerns not being able to freely discuss the case
 26 with her family members, and ensuring that transmission of the FAC is “tightly”
    monitored. Plaintiff cites no case law establishing that such concerns constitute
 27 prejudice, and keeping this information confidential should not be an issue if
 28 Plaintiff’s goal is to litigate this case in court, and not in the press.
      498182.2
                                                     7                 Case No. 2:20-cv-09582-JFW-E
                 JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 8 of 14 Page ID #:700




  1 III.         PLAINTIFF’S POSITION
  2              Because a complaint “forms the foundation of the lawsuit” and is a document
  3 that is “more than tangentially related to the underlying cause of action,” parties
  4 seeking to seal a complaint must articulate “compelling reasons supported by
  5 specific factual findings that outweigh the general history of access and the public
  6 policies favoring disclosure.” Reyna v. Arris Int’l PLC, 2018 WL 1400513, at *1
  7 (N.D. Cal. Mar. 20, 2018) (collecting cases). Compelling reasons generally exist
  8 when the material at issue “might have become a vehicle for improper purposes,
  9 such as the use of records to gratify private spite, promote public scandal, circulate
 10 libelous statements, or release trade secrets.” Id. (citing Kamakana v. City & Cnty.
 11 of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). However, “[t]he mere fact that
 12 the production of records may lead to a litigant’s embarrassment, incrimination, or
 13 exposure to further litigation will not, without more, compel the court to seal its
 14 records.” Kamakana, 447 F.3d at 1179.
 15              A.    Defendants Fail to Show Compelling Reasons for Sealing the
 16                    Deputy Defendants’ Names.
 17              Defendants fail to offer a single case in which a police officer being sued for
 18 civil rights violations has been allowed to proceed anonymously. 4 Indeed, Plaintiff
 19 has been unable to identify any case in which a defendant police officer even
 20 attempted to proceed under a pseudonym. Occasionally, litigants request that the
 21 names or personally identifying information of non-party police officers be redacted
 22 from individual documents filed in litigation, such as internal affairs reports, but
 23 even in those instances courts have held that “the names of the law enforcement
 24 personnel involved in [alleged] incidents, either as alleged wrongdoers or
 25
      4
 26   For clarity, although Defendants’ refer to the Deputy Defendants’ “personally
    identifiable information,” the FAC contains only the Deputy Defendants’ names and
 27 ranks—nothing more. Plaintiff has no intention of publishing the Deputy
 28 Defendants’ addresses, phone numbers, or other private information.
      498182.2
                                                     8                 Case No. 2:20-cv-09582-JFW-E
                 JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 9 of 14 Page ID #:701




  1 investigators, should not be redacted.” Myles v. Cnty. of San Diego, 2017 WL
  2 274829, at *2 (S.D. Cal. Jan. 19, 2017) (ordering redaction of addresses, social
  3 security numbers, driver’s license numbers, and dates of birth, but declining to
  4 redact officers’ names in internal affairs documents filed as exhibits); Macias v.
  5 Cleaver, 2016 WL 3549257, at *6 (E.D. Cal. June 30, 2016) (same); Roberts v.
  6 Clark Cnty. Sch. Dist., 2016 WL 1611587, at *2 (D. Nev. Apr. 21, 2016) (no
  7 compelling reason to redact officers’ names in internal affairs report).
  8              Lacking authority to support their request, Defendants try to equate the
  9 Deputy Defendants who shared photos of Kobe and Gianna Bryant’s remains with
 10 victims of sexual harassment and other abuse. For example, Defendants discuss
 11 Heineke v. Santa Clara University, 2017 WL 6026248 (N.D. Cal. Dec. 5, 2017), but
 12 fail to note the court’s conclusion in that case that “the public interest is served in
 13 allowing an alleged victim of sexual harassment to be sued under a pseudonym to
 14 avoid deterring other victims from coming forward.” Id. at *23 (emphasis added).
 15 Similarly, Bolla v. University of Hawaii, 2010 WL 5388008 (D. Haw. Dec. 16,
 16 2010), involved allegations that the plaintiff, a terminated women’s basketball
 17 coach, had entered his players’ locker room without first checking whether everyone
 18 was dressed, kicked a female player in the buttocks, and told a student that she
 19 should be tested for a neurological disorder. Id. at *3–4. Given the nature of the
 20 facts, the court sealed the names of student-athletes and coaches who participated in
 21 the events underlying complaints about the plaintiff’s behavior in order to maintain
 22 their “medical privacy” and spare them from being publicly identified as “victims of
 23 [the coach’s] actions.” Id. at *1. Suffice it to say, the Deputy Defendants’ situation
 24 is not remotely similar to Heineke or Bolla because they are not victims and there is
 25 no policy rationale that supports their proceeding under a pseudonym.5 The fact that
 26
 27   5
     Defendants cite a third case, Strike 3 Holdings, LLC v. Doe, 2019 WL 6894526,
 28 (C.D. Cal. July 16, 2019), but it is inapposite because the defendant’s request to
      498182.2
                                                     9                 Case No. 2:20-cv-09582-JFW-E
                 JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 10 of 14 Page ID #:702




   1 identification of the Deputy Defendants in the FAC may incriminate them is not a
   2 compelling reason to seal. See Kamakana, 447 F.3d at 1179.
   3              Finally, Defendants’ concern that hackers might try to access to the Deputy
   4 Defendants’ electronic devices is not a compelling reason to seal. To the extent the
   5 County and Sheriff’s Department are worried that hackers might access photos of
   6 the victims’ remains on their employees’ devices, they should act urgently to
   7 preserve and secure such photos. Defendants have had over a year to do so.6
   8              B.    Defendants Fail to Show Compelling Reasons to Seal Portions of
   9                    the FAC that Quote the IAB Report.
  10              Defendants contend that publicly quoting the IAB Report will “discourage
  11 witness cooperation” and “prevent IAB from fully investigating potential
  12 misconduct,” but these assertions are difficult to square with Sheriff Villanueva’s
  13 announcement that he himself plans to publish the IAB Report. During a press
  14 conference on May 11, 2020, in response to a question regarding the improper
  15 accident scene photos, Sheriff Villanueva stated: “We’re still completing the
  16 investigation . . . and once we have it completed, we will be releasing it publicly
  17 with all the information, and that’ll answer all your questions.” (Lavoie Decl. ¶ 8.)
  18 Similarly, during a press conference on May 20, 2020, Sheriff Villanueva stated:
  19 “[O]nce the information is developed and it’s done . . . we’re going to make the
  20 entire investigation public so everybody can read it for themselves. And we will
  21 also post that online.” (Lavoie Decl. ¶ 9.) If the consequences of quoting a few
  22
  23 proceed anonymously was unopposed. Id. at * 1 (“Plaintiff states that it does not
     object to defendant’s request to proceed pseudonymously in this case.”).
  24 6
       A declaration offered by Defendants references peace officer privacy interests
  25 protected by California Penal Code § 832.7 (Jaeger Decl. ¶ 9), but federal courts
  26 have held that § 832.7 is a state-law privilege that does not apply in federal court.
     See, e.g., Anderson v. City of Rialto, 2017 WL 10562686, at *3 (C.D. Cal. June 28,
  27 2017) (holding that privilege accorded by § 832.7 did not apply in federal § 1983
  28 action); Bryant v. Armstrong, 285 F.R.D. 596, 604 (S.D. Cal. 2012) (same).
       498182.2
                                                     10                 Case No. 2:20-cv-09582-JFW-E
                  JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 11 of 14 Page ID #:703




   1 passages of the IAB Report were as dire as Defendants claim, Sheriff Villanueva
   2 would not have promised to publish the report.
   3              More importantly, courts have rejected Defendants’ position. In Macias v.
   4 Cleaver, 2016 WL 3549257 (E.D. Cal. June 30, 2016), defendants argued that
   5 failing to seal information from an internal affairs investigation would thwart future
   6 investigations because “complaining citizens and other officers may not provide
   7 information,” but the court held that “[t]his type of conclusory assertion does not
   8 satisfy the ‘compelling reasons’ standard.” Id. at *6; see also Kamakana, 447 F.3d
   9 at 1182 (affirming denial of sealing request where defendants offered “conclusory
  10 statements” that publication would “hinder [the police department’s] future
  11 operations with other agencies, endanger informant’s lives, and cast [police] officers
  12 in a false light”). The Macias court noted that, contrary to the police department’s
  13 assertions, “courts have recognized that victims, witnesses, and other officers may
  14 be more likely to participate in investigations or discipline proceedings if they
  15 believe their reports of misconduct will be thoroughly and fairly investigated.”
  16 2016 WL 3549257 at *6; see Kelly v. City of San Jose, 114 F.R.D. 653, 665 (N.D.
  17 Cal. 1987) (“A police officer who knows that no one from outside the law
  18 enforcement community will scrutinize his statements or his investigatory work may
  19 not feel the same level of pressure to be honest and accurate as would his
  20 counterpart in a system where some disclosure was possible.”).
  21              Stated simply, Defendants argue that the report of a public agency regarding
  22 misconduct by public employees should be completely hidden from public view,
  23 even when facts contained in the report are central to a federal civil rights lawsuit.
  24 This is not the law. Rather, “where [a] case involves allegations of police
  25 misconduct, the public has a vested interest in assessing the truthfulness of the
  26 allegations of official misconduct, and whether agencies that are responsible for
  27 investigating and adjudicating complaints of misconduct have acted properly and
  28 wisely.” Macias, 2016 WL 3549257, at *4 (quotation marks omitted).
       498182.2
                                                     11                 Case No. 2:20-cv-09582-JFW-E
                  JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 12 of 14 Page ID #:704




   1              C.    Sealing the FAC Would Prejudice Plaintiff.
   2              Sealing the FAC would unjustifiably burden Plaintiff by imposing
   3 confidentiality obligations on her operative pleading for the duration of the case.
   4 For example, Plaintiff would be barred from discussing certain aspects of her
   5 complaint with her own family members, including her adult daughter, and
   6 transmission of the FAC (a document that will be used and cited frequently
   7 throughout the litigation) would need to be tightly monitored. Sealing the FAC
   8 based on Defendants’ theories would also ensure that nearly every other filing in
   9 this case—including motions to dismiss, discovery motions, and motions for
  10 summary judgment—would need to be filed under seal, imposing a heavy and
  11 unnecessary burden on Plaintiff and the Court.
  12              D.    Defendants’ Other Assertions Are Irrelevant.
  13              Defendants make several assertions that are irrelevant to the question of
  14 sealing, including a claim that Mrs. Bryant is somehow at fault for the Sheriff’s
  15 Department’s failure to search the electronic devices of its own employees—devices
  16 which the Department appears to have never seized. Plaintiff obviously disagrees
  17 with Defendants’ statements, but believes that debating them here would not aid the
  18 Court in deciding the sealing application.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       498182.2
                                                     12                 Case No. 2:20-cv-09582-JFW-E
                  JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 13 of 14 Page ID #:705




   1 DATED: February 24, 2021                   MILLER BARONDESS, LLP
   2
   3
                                                By:          /s/ Louis R. Miller
   4
                                                       LOUIS R. MILLER
   5                                                   Attorneys for Defendant
   6                                                   COUNTY OF LOS ANGELES

   7
       DATED: February 24, 2021                 LOS ANGELES COUNTY COUNSEL
   8
   9
  10                                            By:           /s/ Jonathan C. McCaverty
  11                                                   JONATHAN C. MCCAVERTY
                                                       Attorneys for Defendant
  12
                                                       LOS ANGELES COUNTY SHERIFF’S
  13                                                   DEPARTMENT
  14
  15 DATED: February 24, 2021                   MUNGER, TOLLES, & OLSON LLP

  16
  17
                                                By:          /s/ Luis Li
  18                                                   LUIS LI
  19                                                   Attorneys for Plaintiff
                                                       VANESSA BRYANT
  20
  21
  22
  23
  24
  25
  26
  27
  28
       498182.2
                                                     13                 Case No. 2:20-cv-09582-JFW-E
                  JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49 Filed 02/24/21 Page 14 of 14 Page ID #:706




   1                                 SIGNATURE ATTESTATION
   2              Pursuant to Local Rule 5-4.3.4, the filer of this document, Louis R. Miller,
   3 attests that all the other signatories listed, and on those behalf the filing is submitted,
   4 concur in the filing’s content and have authorized the filing.
   5 DATED: February 24, 2021                   MILLER BARONDESS, LLP
   6
   7
                                                By:          /s/ Louis R. Miller
   8
                                                       LOUIS R. MILLER
   9                                                   Attorneys for Defendant
  10                                                   COUNTY OF LOS ANGELES

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       498182.2
                                                     14                 Case No. 2:20-cv-09582-JFW-E
                  JOINT APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER SEAL
